Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/03/2020.Claims 1-6 have been examined.
                                             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and  4-5 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhou et al. (US 2019/0215896) which incorporate the disclosure (specification) of provisional app 62/627,254.

As of claims 1 and 4, Zhou discloses a user equipment, and a method performed by a user equipment comprising: an evaluating unit configured to evaluate a link quality (para [0383] and the provisional application [00152] the wireless 
a notifying unit configured to notify a Beam Failure Instance (BFI) in-dication to a higher layer when the link quality is worse than a threshold (para [0383] and the provisional application [00152] the wireless device detect a beam failure instance in response to a radio link quality of at least a reference signal being worse than a threshold. provisional application [00122] a UE initiate a procedure based on a beam failure indication from a lower layer which corresponds notify a Beam Failure Instance (BFI) in-dication to a higher layer when the link quality is worse than a threshold),
 wherein when a Discontinuous Reception (DRX) is not used, the BFI indication is notified at an interval equaling to a duration of a first indication pe- riodicity (para [0379] the one or more DRX timers comprise a DRX inactivity timer (=DRX is not used) para [0312] [0313] RRCcontrol DRX operation by configuring drx-InactivityTimer which corresponds the BFI indication is notified at an interval equaling to a duration of a first indication periodicity),
when the DRX is used, the BFI indication is notified at an interval equaling to a duration of a second indication periodicity (para [0379] and provisional para  [00184] discloses the one or more DRX timers comprise the DRX on duration timer. Para [0383] a discontinuous reception operation, one or more uplink signals be transmitted in response to detecting beam failure instances [0317] and provisional  
As of claims 2 and 5, rejection of claims 1 and 4 cited above incorporated herein. In addition Zhou discloses a reference signal used to evaluate the link quality is Synchronization Signal Block (SSB) or Channel State Information Reference signal (CSI-RS) (para [0225] and provisional app para [0087] a best SS block beam be determined based on a channel state information reference signal (CSI-RS). 
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471